ORDER
PER CURIAM.
Patrick Cotton (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for postconviction relief because: (1) it entered only findings of fact and conclusions of law as to the pro se claims of Movant, which were rendered a nullity when the amended, motion was filed by counsel, who did not attach the pro se motion; (2) his trial counsel was ineffective for failing to adduce evidence of the intradepartmental memorandum of June 17, 2010, which showed there was reviewable video of the alleged incident that was only deemed irrelevant and slated to be. destroyed after Movant asserted his right to trial; (3) his trial counsel was ineffective for failing to object to the use of the initial aggressor language in the jury instructions; and (4) his trial counsel was ineffective for failing to cross-examine the alleged victim by using photographs that showed her injuries to be more minor than she portrayed them to be.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion reciting the detailed facts and re*517stating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).